Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined  under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    185
    660
    media_image1.png
    Greyscale

In view of the reasons provided on page 4, second paragraph, applicants arguments are not persuasive.  However, upon further consideration, restriction requirement is withdrawn.  Pending claims 16-18, 19-20, 22, 23 and 21 are examined together. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Independent claim 16 and (dependent claims 17-18), Independent claim 20 and (dependent claims 19, 22, 23) and independent claim 21  all are rejected under 35 U.S.C. 103 as being unpatentable over Floris, Mol Cancer Ther 2011;10:1897–908, Smyth, Mol Cancer Ther. 2012;11:1799–808 and Ohkubo, Mol Cancer Ther; 14(1) 2015, 14-22 further in view of Liljuan, Master’s Dissertation, May 2010.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(underlined language relates to the difference between the prior art teachings and claims)
Floris teach that the Heat Shock Protein 90 Inhibitor IPI-504 induces KIT degradation, tumor shrinkage, and cell proliferation arrest in xenograft models of gastrointestinal stromal tumors GIST (see instant claim 23).  
More specifically, that IPI-504 has remarkable antitumor activity in GIST xenografts, by inducing consistent KIT degradation, inhibition of KIT signaling, tumor necrosis, and arrest of tumor cell proliferation.
Likewise, 
Smyth teach that the HSP90 Inhibitor, AT13387, is effective against GIST
Gastrointestinal Stromal Tumor Models.  
Similarly, 
Ohkubo teach that the Heat Shock Protein 90 Inhibitor TAS-116, demonstrates potent demonstrates Potent antitumor activity in preclinical models.
The teachings of Floris, Smyth and Ohkubo independently teach 2 of the 3 limitations of the independent claims, namely, the disease being treated and the HSP90 inhibiting active ingredient. 
The teachings of Floris, Smyth and Ohkubo are silent with respect to the IDO expression and how it relates to the disease cancer (in general as per independent claims) and GIST in particular (as per 23).  

The deficiency of ((the nexus between cancer the IDO expression as limited (the third of the 3 limitations)) of Floris, Smyth and Ohkubo is cured by the teachings of Liljuan 
because, 
Liljuan teach (page 1) that the positive rate and positive cell index of IDO expression in breast cancer tissue were higher than those in benign breast lesion~ and normal breast tissue.  The expression of lDO in breast cancer correlates with tumor stage.  The expression level of IDO in the tumor tissue of stage III breast cancer patient was significantly higher than that of stage T-ll.  With the increase of tumor diameter, the expression of IDO also increased.  Liljuan teach (page 2) that the expression of IDO in serous ovarian cancer patients was associated with overall survival by multivariate analysis. Further, lDO in surviving breast cancer could promote the progression of breast cancer by interacting with Treg to induce immune tolerance.  
Liljuan thus teaches the nexus between IDO positive expression and (breast) cancer cell proliferation.  It is well-established in the art that, increased expression of IDO is observed in many types of tumors, including colorectal, hepatocellular, ovarian and melanomas.  See  Munn, Trends in Immunology, March 2016, Vol. 37, No. 3. Further tumors with high expression of IDO tend to increase metastatic invasion and have a poor clinical outcome in cancer patients. IDO is considered to be a new target for tumor therapy, and inhibition of IDO activity by using IDO inhibitors can increase patient survival.  See Platten, Front Immunol. 2015;5:673. 1-6 and Magdalena, Interaction of Immune and Cancer Cells, 2014.  

As taught by Floris, Smyth and Ohkubo, HSP90 inhibitor compounds are previously established as having anticancer property.  For example, the compounds of claim 17, claim 18, including the specific compound of claim 19 are well known as HSP90 inhibitors with anticancer property.  See US 8779142.  
The position taken is that by routine experimentation one of skill in the art would have arrived at the, inherent IDO expression properties of the previously known compounds.  With the combined teachings of Floris, Smyth, Ohkubo and Liljuan, one of skill in the art would arrive at the instant limitations.  $$ https://www.mordorintelligence.com/industry-reports/cancer-therapy-market$$.
High-throughput assays to find new use for old compounds are routine in the art of drug discovery.  See Mishra, Biomedicine & Pharmacotherapy (2008), 62(2), 94-98 (and also applicant admitted to references on specification page 1 lines 27-29. 
Examination guidelines as to the position taken is predicated on the following: 
As per MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019],  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  
The new use must be novel as to the use directed and unobvious. The new use (if any) must account for the possibility that the underlying mechanism for the new therapy is the same mechanism that allows for a prior art treatment using the same compound (or its obvious version).  
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082,
1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of
effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claim 16 and (dependent claims 17-18), Independent claim 20 and (dependent claims 19, 22, 23) and independent claim 21 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 9273045, in view of  Floris, Mol Cancer Ther 2011;10:1897–908, Smyth, Mol Cancer Ther. 2012;11:1799–808, Ohkubo, Mol Cancer Ther; 14(1) 2015, 14-22 and Liljuan, Master’s Dissertation, May 2010.   Although the claims at issue are not identical, they are not patentably distinct from each other as the conflicting claims contain overlapping subject matter. There is extensive overlap in the active ingredients (see claim 19), its inherent biochemical property (explained under 35 USC § 103) and disease (target).   The difference between the conflicting claims, reference to ‘inherent, previously and  unappreciated property of HSP90 inhibitor compounds’ relating to modulation of IDO expression.  This is addressed section under 35 USC § 103. 
Claims of 9273045

    PNG
    media_image3.png
    275
    420
    media_image3.png
    Greyscale

The arguments, in its entirety on the teachings of ‘further in view’ of references presented under Claim Rejections - 35 USC § 103, are invoked here, to avoid redundancy of arguments with the understanding that in this context, one of skill in the art here is one with commonsense understanding of pharmacology (as implied in Graham v. John Deere Co. obviousness analysis).  

Likewise (likewise means for the same above rationale), 
Independent claim 16 and (dependent claims 17-18), Independent claim 20 and (dependent claims 19, 22, 23) and independent claim 21 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10947233, in view of  Floris, Mol Cancer Ther 2011;10:1897–908, Smyth, Mol Cancer Ther. 2012;11:1799–808 and Ohkubo, Mol Cancer Ther; 14(1) 2015, 14-22 and Liljuan, Master’s Dissertation, May 2010.   Although the claims at issue are not identical, they are not patentably distinct from each other as the conflicting claims contain overlapping subject matter. Although the claims at issue are not identical, they are not patentably distinct from each other as the conflicting claims contain overlapping subject matter. There is extensive overlap in the active ingredients (see claim 19), its inherent biochemical property (explained under 35 USC § 103) and disease (target).   The difference between the conflicting claims, reference to ‘inherent, previously and  unappreciated property of HSP90 inhibitor compounds’ relating to modulation of IDO expression.  This is addressed section under 35 USC § 103.
Independent base claims 1 and 7 are drawn to subject matter of method of treating tumor by administering an effective amount of compound of instant dependent claims 17 and 19 (in crystalline forms).  There is extensive overlap in the active ingredients (see claim 19), its inherent biochemical property (explained under 35 USC § 103) and disease (target).   
The arguments  in its entirety on the teachings of ‘further in view’ of references presented under Claim Rejections - 35 USC § 103 are invoked here, to avoid redundancy of arguments with the understanding that in this context, one of skill in the art here is one with commonsense understanding of pharmacology (as implied in Graham v. John Deere Co. obviousness analysis).  

Copending Applications
Applicant is encouraged to check for additional copending applications and issued patents for overlapping subject matter in the claims and file terminal disclaimers.  
MPEP 2001.06(b) Information Relating to or From Copending United States Patent Applications [R-08.2012]: The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18, 20-23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compound of claim 19, does not reasonably provide enablement large number of active ingredients.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
Indoleamine 2,3-dioxygenase (IDO1) is a heme enzyme that catalyzes the dioxygenation of the indole ring of tryptophan and similar substrates.  That IDO as a potential prognostic marker and immunotherapeutic target for hepatocellular carcinoma is well established.  See post filing Asghar, World J Gastroenterol. 2017 Apr 7; 23(13): 2286–2293.  Many ISP90 inhibitors do not have ring system available for the heme catalyzed reaction.  For example, see the Floris, Smyth and Ohkubo cited above.  Prior art does not teach that administration of any and all HSP90 inhibitors would have anything to do with IDO expression.  Note this is not contradicting arguments under  section 103. The instant limitations require that for the method to be useful, the active ingredient has to have the property of (A)  IDO expression modulator AND (B) HSP90 inhibitor.  The disclosure is limited to one specific example of a compound 
		
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

that provides for this recited limitation.    This known HSP90 inhibitor, as indicated above has the structural moiety which could conceivably provide for deoxygenation.  
Therefore, at least independent base claims 16, 20 and 21 are broad that find little support in the specification.  Further, the indicated formulae of claims 17 and 18 are drawn to compounds with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, chemical functional groups.   These properties are known in the art to greatly influence the biochemical properties (related to intended use of the compounds).  
Make prong of 112-1: 
The preparation of the compounds of claims claim 17 and 18 are allegedly (in view of teaching in US 8779142) enabled for the full scope. 
Use prong of 112-1:
In view of teaching in US 8779142, compounds of claims 17 and 18 have HSP90 inhibiting property.  However there is nothing in the teachings of 8779142, all these compounds would also, simultaneously have IDO expression modulating property.  
Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design and states 

    PNG
    media_image5.png
    95
    310
    media_image5.png
    Greyscale

Therefore which of the compounds of the formulae of claim 17 and 18 would have the two underlying biochemical properties as per the independent claims is not taught in the specification.  No clear definition of structural features necessary for desired biological activity (that is pharmacophore) is not taught in the specification.  The claims are also drawn to compounds defined with functional terms and thus are drawn to large number of possibilities rendering the scope wide. As such without knowing what combination of the large number of possibilities (of variables) is needed, one of skill in the art would be faced with undue amount of research to use the claimed invention. 
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to one compound.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Isaack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625